Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22nd, 2022 has been entered.
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed June 22nd, 2022 has been entered. Claims 1-2 and 4-11 remain pending in the application. Applicant’s amendments to the claims have not overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed March 22nd, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 10, it is unclear whether a “shear pin” and a “standby pin” are the same pin or different pins as the shear latch and the standby latch which cooperates with the shear pin and the standby pin respectively are mounted on the same shear receptacle. For the examination purposes a standby pin and a shear pin will be considered to be the same pin. Also, for the limitation “wherein the standby pin is offset with respect to the shear pin”, based on the specification it would be understood and considered that the offset is during positioning of the pin during intermediate and closed positions respectively of the nacelle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Derenes et al. (US 2011/0142608) in view of Do (US 2013/0140832).
Regarding claims 1 and 9, Derenes et al. ‘608 teaches (figures 1-2) an aircraft propulsion unit comprising: 
a turbojet engine (Para 0021); 
a lateral mast/pylori (14) directly connected to a fuselage (12) of the aircraft, said lateral mast/pylori (14) being positioned at about 90 degree or at about 270 degree relative to a substantially vertical midplane of the propulsion unit when the propulsion unit is connected to the fuselage (12) of the aircraft (as shown in the figure below) (Para 0022); and 
a nacelle (10) mounted on the lateral mast/pylori (14) and surrounding the turbojet engine, the nacelle (10) comprising:
an upstream section/fairing (16a) comprising an air inlet of the nacelle/ the fan of the turbojet (Para 0025);
a downstream section/fairing (16b) configured to accommodate a thrust reverser device/system (Para 0025); and 
	a middle section/fairing (16c) disposed downstream of the upstream section/fairing (16a) and upstream of the downstream section/fairing (16b), the middle section/fairing (16c) comprising two fan half-cowls (as shown in the figure below) surrounding a fan casing of the turbojet engine (Para 0025-0026),
	wherein when the two fan half-cowls are in a closed position the middle section defines an aerodynamic continuity between said upstream section and said downstream section of the nacelle (Para  0025; upstream, middle and downstream sections are a part of the aerodynamic fairing (16)), the two fan half-cowls including at least one maintenance half-cowl/cover (28) positioned under a substantially horizontal midplane (as shown in the figure below) of the nacelle when the nacelle is mounted on the lateral masts, and movable between closed position and an open position enabling access to the turbojet engine for maintenance operations on the turbojet engine (Para 0026-0028), 
but it is silent about the nacelle to include at least one standby lock to hold the at least one maintenance half-cowl in an intermediate position between the closed position and the open position.

    PNG
    media_image1.png
    454
    661
    media_image1.png
    Greyscale

However, Do ‘832 teaches (figures 31-37) a pin latch assembly of a fan cowl comprising a pin latch (510) with the shear pin (592) which engages with a keeper/receptacle (521) of a fan cowl door (523) wherein the receptacle has a guide/ramp (525), a cavity/shear latch (527), and standby latch/ a cavity in between cavity/shear latch (527) and a guide/ramp (525) (as shown in the figure below) which are used for positioning the shear pin (592) in open (figure 37), closed (figure 33) and intermediate (figure 35)positions respectively (Para 0078, 0081-0085, 0088; pin latch and keeper are located on two different fan cowls i.e., “upstream and middle section” and/or “middle and downstream section”; a standby latch/a cavity in between cavity/shear latch (527) and a guide/ramp (525) (as shown in the figure below) of the  keeper (521) of a cowl door (523) and pin latch forms a standby lock for the cowl)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Do ‘832 to incorporate the teachings of Le Cadet et al. ‘183 to configure the standby lock with  to hold the maintenance half-cowl in an intermediate position between the closed position and the open position. One of ordinary skill in art would recognize that doing so would avoid repetitive closing and opening of the maintenance half-cowl during maintenance work.
Regarding claims 2 and 10, modified Derenes et al. ‘608 teaches (figures 1-2) the nacelle (10) comprises a locking device for locking the two fan half-cowls in the closed position (Para 0027), the locking device comprising: 
at least one tension lock/fasteners (32; lock/fastener is under tension force when latched i.e., when maintenance cover is closed) to fasten the two fan half-cowls on the lateral mast; and
at least one shear lock (Do ‘832; shear latch and pin latch forms a shear lock) to fasten the two fan half-cowls on at least one of the upstream section and the downstream section of the nacelle and forming a force path for the at least one tension lock, the at least one shear lock comprising:
a shear pin (Do ‘832; 592) extending from one of the fan half-cowls (Do ‘832; 523); and
a shear receptacle/ keeper (Do ‘832; 521) mounted on at least one of the upstream section and the downstream section of the nacelle, the shear receptacle comprising a shear latch/ cavity (Do ‘832; 527) cooperating with the shear pin when the two fan half-cowls are in the closed position and a ramp/guide (Do ‘832; 525) slidably directing the shear pin to a deployed position when the two fan half-cowls are moved to the open position,
wherein the at least one standby lock of the nacelle includes
the shear pin; and 
a standby latch mounted on the shear receptacle/keeper (521) between the shear latch and the ramp and cooperating with the shear pin extending from the one of the fan half-cowls,
where the standby pin is offset with respect to the shear pin;
wherein the shear pin is disposed in the standby latch when the maintenance half cowl is in the intermediate position (Para 0078, 0083-0085, 0088; the same pin is used to act as a shear pin when fan cowl is closed and standby pin when fan cowl is slightly open (Para 0012); as the cavity/shear latch (52) is offset with respect to the standby latch the standby pin is offset with respect to the shear pin).
Regarding claim 4, modified Derenes et al. ‘608 teaches an invention as described above in claim 2, wherein a distance between the substantially horizontal midplane of the nacelle, when the nacelle is mounted on the lateral mast, and the standby latch is smaller than a distance between the substantially horizontal midplane and the shear latch (the modified shear lock orients standby lock closer to the substantially horizontal midplane of the nacelle). 
Regarding claim 5, Derenes et al. ‘608 teaches an invention as described above in claim 2, wherein the shear receptacle/keeper (521) includes a ramp/guide (525) to constrain the standby pin between a deployed position and a retracted position during a displacement of the at least one maintenance half-cowl from the open position towards the closed position (as ramp is inclined additional force is required to continue to move along the inclined ramp).
Regarding claim 6, modified Derenes et al. ‘608 teaches an invention as described above in claim 2, wherein the standby latch includes a groove defining a hemi cylinder (as shown in the figure below).

    PNG
    media_image2.png
    559
    1138
    media_image2.png
    Greyscale

Regarding claim 7, modified Derenes et al. ‘608 teaches an invention as described above in claim 2, wherein the standby pin includes a longitudinal axis substantially parallel to a longitudinal axis of the nacelle (standby pin is attached to fan cowls and operates in longitudinal direction).
Regarding claim 8, modified Derenes et al. ‘608 teaches an invention as described above in claim 2,  wherein the shear receptacle is fastened on a rear frame of the air inlet of the nacelle (rear frame of the air inlet/ upstream section of the nacelle comes in contact with the mid-section of the nacelle).
Regarding claim 11, modified Derenes et al. ‘608 teaches (figures 1-2) the propulsion unit wherein the at least one standby lock extends parallel to a longitudinal axis of the nacelle from the at least one maintenance half-cowl to at least one of the upstream section and the downstream section (standby pin is attached to fan cowls and operates in longitudinal direction).
	Response to Arguments
Regarding rejection of claim 10 under 112(b), applicant argues that claim 10 recites “a shear pin” and , separately, “a standby pin” that is different from the shear pin. However, the drawings and specifications do not reflect “a shear pin” and “a standby pin” as two different structures. Also, the shear latch and the standby latch which cooperates with the shear pin and the standby pin respectively are mounted on the same shear receptacle. Thus, “a shear pin” and “a standby pin” has been interpreted as the same pin for the purpose of examination based on disclosed drawings and specifications.
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejections are made in view of Derenes et al. (US 2011/0142608) and Do (US 2013/0140832). 
In regards to applicant’s argument about the use of Do (US 2013/0140832) reference, as explained in the rejection above, Do ‘832 teaches (figures 31-37) a pin latch assembly for an engine cowl comprising a pin latch (510) with the shear pin (592) which engages with a keeper/receptacle (521) of a cowl door (523). The keeper/receptacle (521) has structural features: guide/ramp (525), a cavity/shear latch (527), and standby latch/ a cavity in between cavity/shear latch (527) and a guide/ramp (525) which enables a cowl to be positioned in three different positions: open (figure 37), intermediate (figure 35) and closed (figure 33). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/15/2022